Citation Nr: 1424706	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for cerebral concussion with minor closed skull fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1976 to January 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Waco, Texas, which, in pertinent part, denied reopening of service connection for residuals of a head injury.  This case was previously before the Board in February 2012, at which time the issue on appeal was remanded to obtain VA medical records and to schedule the Veteran for a VA examination.  The instant decision dismisses the issue on appeal because the benefit sought has been fully granted, leaving no question of law or fact for the Board to decide in this case.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  The Board need not consider whether an additional remand to comply with the previous remand directives is required.  This is because the benefit for which the requested development was to aid in substantiating has been fully granted, leaving no "matter" to be decided and no further benefit to be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDING OF FACT

During the pendency of this appeal, while on remand from the Board, the Appeals Management Center (AMC) reopened and granted service connection for cerebral concussion with minor closed skull fracture.


CONCLUSION OF LAW

As to the issue of service connection for cerebral concussion with minor closed skull fracture, there remains no question of fact or law to be decided by the Board.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In the present case, while on remand from the February 2012 Board decision, the AMC reopened and granted service connection for cerebral concussion with minor closed skull fracture.  As such action represents a complete grant of benefits as to this issue, there remain no questions of fact or law for the Board to decide in this case.  Accordingly, the Board does not have jurisdiction to review the appeal.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  


ORDER

The appeal for service connection for cerebral concussion with minor closed skull fracture is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


